department of the treasury internal_revenue_service washington d c cc intl br2 number release date date uilc internal_revenue_service national_office field_service_advice memorandum for from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend a amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount corporation a corporation b corporation c_corporation d corporation e costs a costs b costs c country customers date a date b entities event a event b payments property a property b property c property d service a service b service c service d service e service f service g service h service i service j service k year year year year year year year year year year year year year issues whether corporation c is a passive_foreign_investment_company pfic under sec_1296 a of the code for each taxable_year commencing with year through year conclusions based on the limited facts provided we cannot determine for each of the year sec_2 through whether corporation c is a pfic however with respect to year sec_2 through corporation c does not qualify for the insurance exception under sec_1296 and for year sec_5 through corporation c does not qualify for the active rents or royalties exception under sec_954 for purposes of excluding its income from the classification of passive_income or excepting the assets that produce that income from the classification of passive pub_l_no sec redesignated the provisions contained under sec_1296 of the code as sec_1297 and redesignated the provisions contained under sec_1297 as sec_1298 effective as of date for purposes of this document all references to former sec_1296 and current sec_1297 will be referred to as sec_1296 similarly all references to former sec_1297 and current sec_1298 will be referred to as sec_1297 assets in addition for year sec_5 though there is insufficient information to determine whether the pfic related_person look-thru rents or royalties exception under sec_1296 applies also with respect to years through there is insufficient information to determine whether corporation c would be subject_to taxation under subchapter_l if it was a domestic_corporation or whether its leasing activities would qualify for the active rents or royalties exception facts corporation a is a domestic_corporation and provides service a to customers for the years at issue as part of this service corporation a also provided service b if customers desired they could purchase service c by making payments to corporation a historically payments for service c were included in the gross_income of corporation a on any particular date the shareholders of corporation a were substantially identical to the shareholders of corporation c although the proportionate ownership_interest of a particular shareholder in corporation a and corporation c would likely not be identical transaction i transaction ii in year corporation a also entered into a contract for the performance of services f and g by corporation e in recognition for such services corporation a agreed to pay corporation e amount and deducted such amount on its income_tax return following the execution of this contract corporation e entered into a separate contract with corporation c whereby the latter agreed to perform service h for amount minus certain expenses retained by corporation e pursuant to this contract corporation c agreed to assume costs b in connection with event b and corporation e agreed to assume costs c with respect to such event subsequent to year corporation a disregarded the terms of its contract with corporation e by paying a sum in excess of amount to corporation e the effect of such overpayment was to recompense corporation c for costs b that it incurred activities of corporation c in year sec_2 through during year sec_2 through corporations a d e and c continued to engage in the respective activities described under transactions i and ii furthermore corporation c had additional sources of income as described below during year sec_2 and corporation c had earnings from its investment portfolio for year corporation c earned investment_income totaling amount no information was provided with respect to year in year corporation c started to provide service i but such activity did not generate any income however corporation c earned investment_income totaling amount in year corporation c earned amount from service j and amount from investments in addition corporation c entered into two new activities first_corporation c acquired property a and leased it to corporation a second corporation c acquired property b from corporation a and entered into a lease- back of such property to corporation a these two new activities produced income of amount in year in year corporation c expanded service j and earned amount from such activity revenue from leasing and investment activities for that year totaled amounts and respectively corporation c’s balance_sheet for that year disclosed asset values of amount for properties a and b amount for investments and amount for other non-financial assets hence corporation c had assets totaling amount out of which amount is claimed to be assets from an active business in years and corporation c sustained a significant decrease in income from service j while the income from leasing operations increased no financial information was provided with respect to the amount of income earned or value of assets held for either year or in year corporation c expanded its leasing business including the acquisition of property c which was managed by a third party corporation c also engaged in service k and derived significant revenue therefrom however it sustained a loss from investment related activities the leasing related assets totaled amount and assets related to service j totaled amount in addition assets related to service k totaled amount in years and corporation c expanded service j however there is no indication as to the amounts earned in connection with such activity corporation c also expanded its leasing activities in year sec_12 and corporation c increased service j and continued to engage in leasing activities assets related to leasing activities totaled amount and service j activities totaled amount law and analysis the consequence of this determination is to treat such income as constructive dividends to its shareholders followed by deemed contributions of capital to corporation c by the shareholders accordingly the assets resulting from the deemed contributions of capital by those shareholders belong to corporation c the issue in this case is whether corporation c is a pfic to determine whether corporation c is a pfic it must satisfy either the asset or income test set forth under sec_1296 the assets received by corporation c by virtue of the deemed contributions of capital would be subject_to the asset test under sec_1296 similarly the income generated by such assets would be included in determining the income test under sec_1296 to the extent that corporation c is determined to be a pfic sec_1291 imposes a tax and special interest charge on the tax upon u s persons who own stock in a pfic with respect to distributions received from the pfic and gain recognized upon disposition of the pfic stock the tax is imposed based on the highest_rate of tax applicable to the u_s_person for the particular taxable_year furthermore if a foreign_corporation is determined to be a pfic sec_1297 provides that the stock held by the taxpayer shall be treated as stock in a pfic if at any time during the holding_period of the taxpayer with respect to such stock such corporation or any predecessor was a pfic which was not a qualified_electing_fund this provision effectively operates to taint the stock held by a u s shareholder in a foreign_corporation as stock in a pfic if at any time during the shareholder’s entire holding_period such foreign_corporation was a pfic for any taxable_year hence it is necessary to analyze each of year sec_2 through because it is assumed that there were some changes in shareholder ownership of corporation c during those years law and analysis for year sec_2 and a sec_1296 defines the term passive_foreign_investment_company as any foreign_corporation if - percent or more of the gross_income of such corporation for the taxable_year is passive_income or the average percentage of assets by value held by such corporation during the taxable_year which produce passive_income or which are held for the production of passive_income is at least percent sec_1296 defines passive_income as any income which is of a kind which would be foreign_personal_holding_company_income fphci as defined in sec_954 sec_954 defines fphci to include dividends interest_income equivalent to interest royalties rents and annuities however sec_1296 sets forth four exceptions to passive_income that are primarily related to income earned in connection with certain business activities one of these exceptions sec_1296 provides that passive_income does not include any income- derived in the active_conduct of an insurance_business by a corporation which is predominantly engaged in an insurance_business and which would be subject_to tax under subchapter_l if it were a domestic_corporation sec_831 of subchapter_l sets forth the rules governing the taxation of insurance_companies other than life_insurance_companies although sec_831 does not define what constitutes an insurance_company sec_1_831-3 states that for purposes of sec_831 and sec_832 the term_insurance companies means only those companies which qualify as insurance_companies under former sec_1_801-1 specifically sec_1_801-3 provides the term_insurance company means a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies thus though its name charter powers and subjection to state insurance laws are significant in determining the business which a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year which determines whether a company is taxable as an insurance_company under the internal_revenue_code several courts have addressed whether a particular taxpayer should be treated as an insurance_company for tax purposes in 285_us_182 the taxpayer examined titles procured and furnished information relating to titles purchased and sold notes and mortgages guaranteed and insured bonds mortgages and real_estate against loss by reason of defective titles and insured the payment of debts thus the taxpayer derived income from performance of services and insuring risks during the year at issue approximately of the taxpayer’s income were derived from insurance premiums to determine whether the taxpayer was taxable as an insurance_company the court explained that such determination depends on the character of the business actually done during the taxable_year id pincite accordingly the court compared the amount of the taxpayer’s premiums to the amount of its income derived from other sources and concluded that the taxpayer was not an insurance_company the court noted that the insurance portion of the taxpayer’s business was incidental to its business of making and selling mortgage loans similarly the court in 56_tc_497 aff’d per curiam 469_f2d_697 9th cir also compared the taxpayer’s insurance related and non-insurance related_income in determining whether the taxpayer was taxable as an insurance_company in that case the taxpayer’s shareholders formed the taxpayer for the ostensible purpose of reinsuring life_insurance risks and contributed to the taxpayer cash and other former treas reg big_number b is now sec_1_801-3 assets during the years in issue taxpayer did not maintain an active sales force and although it initially secured a small amount of reinsurance business its predominant source_of_income was from investments for the taxable years at issue the amount of premiums earned by the taxpayer did not exceed of its gross_investment_income the taxpayer’s insurance_income was attributable to related_party risks and thus it was able to generate premium income without an active sales force upon reviewing the taxpayer’s financial data the court concluded that the taxpayer’s primary and predominant source_of_income was from investments and not from the insuring of risks moreover the taxpayer’s primary and predominant efforts were not expended in pursuit of its insurance activities thus since the taxpayer had not used its capital and efforts for the purpose of earning income from the issuance of insurance the taxpayer was not taxable as an insurance_company the courts in 300_fsupp_387 n d tex and 344_fsupp_870 d s c aff’d per curiam 481_f2d_609 4th cir have employed similar approaches in rejecting taxpayers’ contentions that they were taxable as insurance_companies the court in cardinal life explained that the taxpayer earned no insurance premiums during two of the five years at issue and its premium income with respect to the remaining three years represented no more than of its total income which included income from dividends interest rent and capital_gains the court also noted that the taxpayer did not employ any brokers agents or sales people in an attempt to sell its policies similarly the court in industrial life explained that although the taxpayer generated of its income by issuing credit life_insurance its primary source_of_income was attributable to its investment portfolio and the sale and leasing of real_estate thus the court concluded that taxpayer’s primary and predominant business activity was not insurance in a case where the taxpayer derived more than of its income from premium income a court has held that such taxpayer was taxable as an insurance_company for instance in 189_fsupp_282 d neb the taxpayer issued a significant amount of life health and accident policies and invested and managed the premiums derived therefrom in addition to its insurance activities the taxpayer derived income by making mortgage loans and by investing amounts that it borrowed from the federal_home_loan_bank more than of the taxpayer’s income was attributable to premium income and more than of the taxpayer’s income-producing assets were held for policy reserves notably the court seemed to make a distinction between investment_assets held as insurance reserves and other investment_assets after a consideration of all facts the court concluded that the actual character of the business done by the taxpayer was the sale issuance and servicing of insurance contracts the amounts received by corporation c in connection with transaction i were constructive dividends to its shareholders followed by deemed contributions by the shareholders to the capital of corporation c the pfic tax provisions were not in effect for year based on the facts presented the income earned by corporation c is not excepted from the definition of passive_income pursuant to sec_1296 for year sec_2 and in order to exclude corporation c’s income from passive classification under the active_conduct of an insurance_business corporation c must be taxable as an insurance_company under subchapter_l if it was a domestic_corporation the amounts purportedly received by corporation c in connection with transaction i do not constitute insurance related_income given that those activities had no economic_substance or business_purpose as for the amounts received by corporation c in connection with transaction ii you requested that we assume such amounts are not considered insurance related_income in light of such assumption corporation c would not be subject_to tax as an insurance_company under subchapter_l if it were a domestic_corporation and thus would not qualify for the exception to passive_income under sec_1296 with respect to that transaction to the extent that corporation c would not be subject_to tax under subchapter_l if it was a domestic_corporation based on transactions i and ii we need not address whether its activities in year sec_2 and rose to the level of being predominantly engaged in an insurance_business accordingly to the extent that corporation c’s investment_income is of the kind described in sec_954 then such income would be treated as passive_income if that income i sec_75 or more of the gross_income earned by corporation c then corporation c is a pfic for both year sec_2 and given that the amounts received by corporation c under transaction i are treated as contributions to capital such amounts should be disregarded from corporation c’s total gross_income in determining whether it satisfies the income test however the assets resulting from the deemed contributions of capital related to transaction i should be included in determining whether corporation c had or more of its assets held for the production of passive_income to the extent that corporation c had or more of its total assets held for the production of passive_income in each of year sec_2 and corporation c is a pfic for each of those years respectively a law and analysis for year sec_4 through in year corporation c started to provide service i but derived no income from such service in addition corporation c continued to receive amounts in connection with transactions i and ii and earned investment_income totaling amount to the extent that corporation c would not be subject_to tax under subchapter_l if it was a domestic_corporation based on the limited facts presented corporation c would thus not qualify for the active_conduct of insurance_business exception under the pfic rules in year corporation c had income totaling amount from service j amount from investments and amount from leasing activities however information was not provided regarding the assets that were set_aside as property d in connection with service j since corporation c’s investment and leasing income totaled amount we assume that the amount of corporation c’s assets far exceeded what was necessary to cover its losses in connection with service j if this is correct corporation c would not be subject_to tax as an insurance_company under subchapter_l if it was a domestic_corporation and hence neither amount nor amount would be subject_to the passive_income exception under sec_1296 however since corporation c also engaged in leasing activities with corporation a and earned amount therefrom the issue is whether that income qualifies for the active rents or royalties exception set forth under sec_954 in determining whether a particular item_of_income is passive_income the pfic rules adopt the categories of income that are considered fphci under sec_954 under that provision sec_954 provides an exception for active rents or royalties that is rents or royalties derived in the active_conduct_of_a_trade_or_business and received from a person other than a related_person are not considered fphci therefore such rents or royalties derived from unrelated persons in the active_conduct_of_a_trade_or_business would also be excepted from passive_income under sec_1296 the term related_person is defined in sec_954 b to include a corporation which is controlled by the same person or persons which control the controlled_foreign_corporation cfc although the rules under sec_954 were enacted to define what constitutes a related_party within the context of a cfc such definition also applies to the pfic regime in determining whether the income from corporation c’s leasing activities with corporation a constitute income from a related_person since both corporations c and a are controlled by substantially identical shareholders the income earned by corporation c from its leasing activities to corporation a is considered income from a related_person as such the active rents or royalties exception under sec_954 does not apply the leasing activities in year however may be subject_to the sec_1296 related_person look-thru rents or royalties exception sec_1296 provides that interest a dividend or a rent or royalty which is received or accrued from a related_person within the meaning of sec_954 to the extent such amount is properly allocable to income of such related_person which is not passive_income would be excepted from the definition of passive_income under sec_1296 we do not have sufficient information to determine whether this exception applies to the leasing activities of corporation c for year or any subsequent year in year corporation c had income from service j totaling amount and income from leasing and investment activities totaling amounts and respectively although corporation c engaged in service j it is unclear how much of property d was necessary with respect to the business involving service j since corporation c generated total income of amount and had assets totaling amount based on such limited information it appears that corporation c’s primary and predominant activity was managing assets unrelated to its business involving service j as such corporation c would not be subject_to taxation under subchapter_l for year and thus neither the income from service j nor any of the investment_income would qualify for the insurance exception under sec_1296 as for the income from leasing activities to the extent that such income was derived from transactions with corporation a the foregoing analysis described in year would apply equally to the leasing activities in year in years and corporation c sustained a significant decrease in income from service j while the income from leasing operations increased since corporation c’s income from service j had decreased in comparison to year while its level of leasing income increased it appears that corporation c’s primary and predominant activity remained the management of assets unrelated to the business involving service j accordingly corporation c would neither be subject_to tax under subchapter_l nor qualify for the active rents or royalties exception in year corporation c expanded its leasing business we do not have sufficient information to determine whether the leasing activities in year would qualify for the active rents or royalties exception or the pfic related_person look-thru exception for rents or royalties given that we do not have any facts surrounding such activities as such we cannot determine whether income from leasing activities would be considered passive_income furthermore since there is no indication that corporation c provided service j or earned any income in connection with such service corporation c would not be subject_to taxation under subchapter_l thus not qualify for the insurance exception in years through corporation c expanded both service j and its leasing activities in light of the limited factual information we cannot determine whether corporation c would be subject_to taxation under subchapter_l and thus qualify for the insurance exception furthermore we cannot determine whether the degree of leasing activities would qualify for the active rents or royalties exception or the pfic related_person look-thru exception for rents or royalties as such we cannot determine whether corporation c derived any passive_income or held sufficient assets for the production of passive_income in sum if corporation c satisfies either the income or asset test for any of the foregoing taxable years corporation c would be a pfic consequently sec_1297 operates to treat the stock held by corporation c’s u s shareholders as stock in a pfic if at any time during such shareholders’ holding_period of such stock corporation c was considered a pfic for example if corporation c is a pfic with respect to year those u s shareholders who own stock in corporation c as of year would be treated as owning stock in a pfic for all subsequent years within their respective holding periods the shareholders’ basis in the stock of corporation c may be relevant for purposes of the pfic provisions that is if a pfic shareholder disposes of pfic stock the pfic rules apply to any gain recognized on such disposition in the same manner as if such gain were an excess_distribution see sec_1291 to the extent that the statute_of_limitations has expired for the shareholders to include the constructive dividends as income for a particular taxable_year the doctrine_of duty_of_consistency bars those shareholders from the benefit of a step-up_in_basis as a result of the deemed contributions to capital of corporation c with respect to such taxable_year by s phyllis e marcus phyllis e marcus chief branch office of associate chief_counsel international
